NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEV ANAND OMAN; et al.,                         No.    17-15124

                Plaintiffs-Appellants,          D.C. No. 3:15-cv-00131-WHO

 v.
                                                MEMORANDUM*
DELTA AIR LINES, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                     Argued and Submitted October 30, 2020
                           San Francisco, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and RAKOFF,** District
Judge.

      Plaintiffs are four current or former flight attendants who seek to represent

an uncertified class of Delta Air Lines flight attendants who have performed work

in California. They allege that Delta violated provisions of California law



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                          Page 2 of 3

governing the payment of minimum wages, timing of wage payments, and the

format of wage statements. Plaintiffs appeal from the district court’s order

granting summary judgment to Delta on the minimum-wage claims, and from the

court’s separate order granting summary judgment to Delta on the timing-of-pay

and wage-statement claims. We affirm in part and reverse and remand in part.

      1. We affirm the district court’s entry of summary judgment in Delta’s favor

on the minimum-wage claims asserted by all plaintiffs. In response to our

certification request, the California Supreme Court held that Delta complied with

California’s minimum-wage laws. Oman v. Delta Air Lines, Inc., 466 P.3d 325,

341 (Cal. 2020). That ruling obviates any need for us to decide whether

application of those laws would be impermissibly extraterritorial or would violate

the dormant Commerce Clause.

      2. We reverse and remand the district court’s entry of summary judgment in

Delta’s favor on the timing-of-pay and wage-statement claims asserted by

plaintiffs Todd Eichmann, Albert Flores, and Michael Lehr. In its decision in

Oman, the California Supreme Court held that California Labor Code §§ 204 and

226 apply to flight attendants who either perform a majority of their work in

California or who do not perform a majority of their work in any one State and are

based for work purposes in California. 466 P.3d at 341. For the reasons stated in

our concurrently filed opinion in Ward v. United Airlines, Inc., No. 16-16415, ___
                                                                            Page 3 of 3

F.3d ___ (9th Cir. 2021), application of this test to flight attendants who meet its

requirements does not violate the dormant Commerce Clause. Although it appears

as though plaintiffs Eichmann, Flores, and Lehr may satisfy this test, we remand to

the district court for a determination of that issue in the first instance. We also

remand to the district court to determine in the first instance whether Delta

complied with §§ 204 and 226, assuming these plaintiffs establish that they meet

the requirements of the California Supreme Court’s test.

      The record establishes that plaintiff Dev Oman does not meet the

requirements of the California Supreme Court’s test, so we affirm the district

court’s entry of summary judgment in Delta’s favor on the timing-of-pay and

wage-statement claims asserted by Oman.

      AFFIRMED in part; REVERSED and REMANDED in part.

      The parties shall bear their own costs.